Citation Nr: 1737572	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-06 300A	)	DATE
	)
	)


THE ISSUE

Whether a September 2011 decision of the Board of Veterans' Appeals (Board) should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel









INTRODUCTION

The moving party (the Veteran) served on active duty from April 1968 to April 1970, to include service in Vietnam, and was awarded the Combat Infantryman's Badge and the Bronze Star Medal.

This matter comes before the Board as an original action based on the December 28, 2011 motion that alleged CUE in a September 2011 Board decision.

The October 2015 Board decision stated in the Introduction that "[i]n April 2012, the Veteran submitted a statement alleging worsening of his [posttraumatic stress disorder (PTSD)] symptomatology.  This informal claim of entitlement to an increased rating for his service-connected PTSD has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ)" and referred such claim to the AOJ for adjudication.  This informal claim has still not been adjudicated by the AOJ and as the Board does not have jurisdiction over it, it is again referred to the AOJ for appropriate action.

In addition, the Veteran submitted a November 10, 2015 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) and noted "ear[li]er effective date for PTSD to 9/16/85 the date of the original claim."  The AOJ has not responded to this claim and as the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.

This motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The December 28, 2011 CUE motion was not in writing (it was documentation of a phone call) and it was not signed by the moving party or the party's representative.
2.  The December 28, 2011 CUE motion was nonspecific and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The pleading requirements for a motion for revision of a decision based on CUE have not been met and the December 28, 2011 motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(a), (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, a September 2011 Board decision dismissed a claim for entitlement to an effective date earlier than August 17, 2000 for a 30 percent rating for PTSD and for an effective date earlier than April 10, 2002 for a 70 percent rating for PTSD.  In October 2011, the Board denied a Motion for Reconsideration as to the September 2011 Board decision.  The Veteran was sent a letter on December 13, 2011 that included information about filing a CUE claim.  A December 28, 2011 VA Form 21-0820 (Report of General Information) documented a telephone conversation with the Veteran.  Under a heading of "brief statement of information requested and given," it was noted that the "Veteran called in regards to the letter that was sent to him on 12/13/2011.  He would now like to file a claim for earlier effective date for PTSD back to 2001 for 100% due to a CUE."  In an October 2015 Board decision, the Board stated that "[t]he issue of whether there was...CUE[] in the September 2011 Board decision will be addressed in a separate decision in the future" and that the Veteran "alleged there was CUE in the September 2011 Board decision.  See the Report of General Information dated December 2011."  In October 2015, the Board sent the Veteran (and his representative) a letter noting that "[o]n March 10, 2015, the Board...received your motion for revision of a September [] 2011[] Board decision on the basis of [CUE]."

A decision by the Board is subject to revision on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2014).  A motion for revision of a Board decision based on CUE must be in writing, must be signed by the moving party or the party's representative and must include the date of the Board's decision to which the motion relates.  See 38 C.F.R. § 20.1404(a) (2017).  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling. See id.  In addition, a motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404(b) (2017).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  See id.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  See id.    

In this case, the Veteran's December 28, 2011 CUE motion did not meet the requirements of either 38 C.F.R. § 20.1404(a) (2017) or 38 C.F.R. § 20.1404(b) (2017).  As to 38 C.F.R. § 20.1404(a) (2017), upon review, the Board finds that the December 28, 2011 CUE motion was not in writing (it was documentation of a phone call) and it was not signed by the moving party or the party's representative.  Accordingly, the December 28, 2011 CUE motion did not meet the requirements of 38 C.F.R. § 20.1404(a) (2017).  The Board notes that while the December 28, 2011 CUE motion did not include the date of the Board's decision to which the motion relates, the Board previously recognized in its October 2015 Board decision that the CUE motion addressed the September 2011 Board decision, as was noted above.  

As to 38 C.F.R. § 20.1404(b) (2017), the entire contents of the December 28, 2011 CUE motion were quoted above.  Upon review, the Board finds that the December 28, 2011 CUE motion was nonspecific and did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Accordingly, the December 28, 2011 CUE motion did not meet the requirements of 38 C.F.R. § 20.1404(b) (2017).   

In sum, the Veteran's December 28, 2011 CUE motion did not meet the requirements of either 38 C.F.R. § 20.1404(a) (2017) or 38 C.F.R. § 20.1404(b) (2017).  Accordingly, the Board concludes that the pleading requirements for a motion for revision of a decision based on CUE have not been met and the December 28, 2011 motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(a), (b) (2017).

Also, as noted above, in October 2015 the Board sent the Veteran (and his representative) a letter noting that "[o]n March 10, 2015, the Board...received your motion for revision of a September [] 2011[] Board decision on the basis of [CUE]."  As referenced above, the Board previously recognized in its October 2015 Board decision that a CUE motion was filed in December 2011, as the October 2015 Board decision stated that the Veteran "alleged there was CUE in the September 2011 Board decision.  See the Report of General Information dated December 2011."   As such, the October 2015 letter appeared to make an error in referencing a March 10, 2015 receipt of a CUE motion. The only relevant CUE motion before the Board in the record is from December 28, 2011.

In addition, the Board notes that 38 C.F.R. § 20.1405(a)(3) (2017) provides that "[w]hen the Board receives a [CUE] motion...from an individual whose claims file indicates that he or she is represented, the Board shall provide a copy of the motion to the representative before assigning the motion to a Member or panel."  It does not appear that the Veteran's representative was provided with a copy of the December 28, 2011 CUE motion.  As noted, however, the Veteran's representative was copied on the October 2015 letter from the Board, which therefore provided notice to the representative that a CUE motion had been filed.  Overall, neither the Veteran nor his representative has raised procedural arguments related to this CUE motion.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Finally, while the December 28, 2011 CUE motion is being dismissed, it is being dismissed without prejudice to refiling, which means that the moving party (the Veteran or his representative) may refile a CUE motion in the future, if he so desires.


ORDER

The December 28, 2011 CUE motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	J.W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a), (b) (2017) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.





